Citation Nr: 0533334	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-04 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
spondylolysis with spondylolisthesis of the lumbar spine.

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1969 until May 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 1999 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for a 
psychiatric disorder, to include anxiety and depression, was 
previously before the Board in March 2001 and July 2003.  At 
those times, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

1.  In an unappealed March 2001 Board decision, the veteran's 
request to reopen a claim of entitlement to service 
connection for a back disorder was denied.

2.  The evidence added to the record since March 2001, when 
viewed in the context of the entire record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Spondylolisthesis of the L5-S1 joint, with concomitant 
spondylolysis, were essentially demonstrated from entrance 
into service.

4.  The competent evidence demonstrates that the veteran's 
preexisting spondylolisthesis of the L5-S1 joint, with 
concomitant spondylolysis, were chronically aggravated by 
active service.

5.  The competent evidence does not show that the veteran's 
currently diagnosed recurrent major depressive disorder is 
causally related to active service.




CONCLUSIONS OF LAW

1.  The March 2001 Board decision which denied the veteran's 
claim to reopen a claim of entitlement to service connection 
for a back disability is final.  38 U.S.C.A. §§ 7103(a) and 
7105 (West 2002 & Supp. 2005).

2.  The evidence received subsequent to the March 2001 Board 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a back 
disability have not been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.159 (2005).

3.  Spondylolisthesis of the L5-S1 joint, with concomitant 
spondylolysis, were aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2004).

4.  A psychiatric disorder, to include anxiety and 
depression, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of July 2004 and May 2005 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, an April 2005 Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice as to the back issue was provided before initial 
adjudication of the new and material evidence claim.  As to 
the veteran's psychiatric claim, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, records associated 
with a Social Security Administration (SSA) disability claim 
are associated with the claims folder.  Moreover, the record 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the veteran has not received a VA 
psychiatric examination.  However, here the evidence fails to 
show complaints or treatment for a psychiatric disability 
during active service or proximate to discharge.  Under these 
circumstances, the Board finds that a VA examination is not 
necessary under 38 U.S.C.A. §5103A(d)(2).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in October 2002, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005)(eliminates the concept of a well-
grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Analysis

I.  New and material evidence- spondylolysis with 
spondylolisthesis of the lumbar spine

In April 1973, the veteran initially filed an application 
seeking service connection for a back disorder that he 
believed was aggravated in service.  The claim was denied by 
the RO in August 1973.  The veteran did not timely appeal 
that decision.  He later claimed that he never received 
notice of the original denial.  However, as the RO explained 
in an August 1975 communication, the August 1973 denial had 
become final because a Notice of Disagreement had not been 
received within one year of that rating decision.  The 
veteran's September 1975 response was construed as a notice 
of disagreement as to the issue of untimeliness of appeal.  
Consequently, in September 1975, the RO denied the veteran's 
untimeliness claim.  By letter dated October 22, 1975, the RO 
did grant the veteran's request for an extension of time to 
appeal.  However, the record does not show that an appeal was 
perfected. 

Next, in correspondence dated in May 1999, the veteran 
requested that his claim of entitlement to service connection 
for a back condition be reopened.  The RO considered and 
denied such request in October 1999.  The veteran an 
initiated an appeal and the matter ultimately came before the 
Board in March 2001.  At that time, the appeal was denied.  
That decision is final.  38 U.S.C.A. § 7104.  

At the time of the last final Board decision in March 2001, 
the claims file contained service medical records, post-
service treatment reports, an April 1999 statement from the 
veteran's treating VA physician and the veteran's own 
contentions.  The service medical records revealed a pre-
existing back disorder from childhood. Specifically, the 
veteran was found to have spondylolisthesis at the L5-S1 
level within 6 days of entering on active duty, manifested by 
complaints of back pains.  The veteran related a five year 
history of back problems stemming from a wrestling injury.  
After a short period in basic training, the veteran was 
reviewed by a Medical Board and determined to be unfit for 
further service by reason of a physical disability.  It was 
also determined at that time that the veteran's pre-existing 
back disorder was neither incurred in, nor aggravated by, his 
military service.

The post-service treatment records showed complaints and 
treatment for back pain.  Such reports did not relate his 
back disorder to his military service, nor did they contain 
any findings that a preexisting back disability was 
aggravated by active service.   Likewise, the April 1999 
statement from the veteran's treating VA physician merely 
indicated current treatment and did not address the etiology 
of his back disability.  Finally, the veteran's contentions 
were not deemed probative as a matter of law, since lay 
opinions of medical causation are not a valid basis upon 
which to reopen a claim of entitlement to service connection.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, 
based on the absence of nexus evidence, the veteran's request 
to reopen his service connection claim remained denied.

Subsequent to the Board's final denial in March 2001, the 
veteran again sought to reopen his back claim.  This was 
accomplished in an October 2002 communication.  In a 
September 2004 rating decision, the RO found that new and 
material evidence had not been presented, and the veteran's 
request to reopen the claim was denied.  An appeal was 
initiated.  In the course of such appeal, the RO issued an 
April 2005 statement of the case and a September 2005 
supplemental statement of the case.  From those documents, it 
appears that the RO determined that new and material evidence 
had been received and proceeded to consider the issue on the 
merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the evidence 
submitted subsequent to the last final Board decision in 
March 2001 includes a September 2002 treatment report and an 
October 2002 statement both written by R. D. W., PA-C.  
Additionally, such evidence also includes a June 2005 VA 
examination report.  Such evidence was not previously 
submitted to agency decision-makers.  Moreover, because the 
October 2002 letter and the June 2005 VA examination address 
the question of etiology, this evidence is not merely 
cumulative or redundant of earlier submissions.  Thus, such 
evidence is found to be "new" as contemplated under 
38 C.F.R. § 3.156(a).  Moreover, because the opinions of 
etiology relates to an unestablished fact necessary to 
substantiate the claim, such submissions are also 
"material" under 38 C.F.R. § 3.156(a).  

Based on the foregoing, then, the evidence added to the 
record subsequent to the last final Board decision in March 
2001 is found to be new and material.  Consequently, the 
veteran's claim of entitlement to service connection for 
spondylolysis with spondylolisthesis of the lumbar spine is 
reopened, and to this extent the appeal is granted.

As evidenced by the April 2005 statement of the case and the 
September 2005 supplemental statement of the case, the RO has 
considered the merits of the veteran's underlying service 
connection claim.  As such, the Board presently has 
jurisdiction to adjudicate the appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 

In evaluating a service connection claim, it is noted that a 
claimant will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOPGCPREC 3-2003, mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In the present case, the veteran's February 1969 enlistment 
examination was negative for any disabilities of the spine.  
However, an initial in-service clinical examination 6 days 
later established diagnoses of spondylolisthesis of the L5-S1 
joint, with concomitant spondylolysis.  Based on such initial 
clinical examination, the veteran is not presumed to have 
been in sound condition upon entering active duty.  In light 
of the favorable disposition of this appeal, the Board finds 
that the veteran is not adversely affected by such 
determination.  

Having decided that a back disability preexisted service, the 
next question for consideration is whether such condition 
increased in severity during the veteran's brief period of 
active duty.  If so, a presumption of aggravation arises.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service. 38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In the present case, the Board finds that the veteran's 
spondylolisthesis of the L5-S1 joint, with concomitant 
spondylolysis, was chronically aggravated by active service.  
Indeed, based on his complaints of back pain in March 1969, 
it was determined that a trial of duty was in order.  From 
that point forward, the service records reflect continued 
complaints of back pain, ultimately rendering the veteran 
unfit for service.  Furthermore, the post-service records 
demonstrate a continuity of symptomatology.  For example, the 
post-service evidence reveals that the veteran was admitted 
to Lutheran Memorial Hospital in August 1970 with complaints 
of low back pain.  The veteran was again hospitalized at a VA 
facility from March 1973 to April 1973, and then shortly 
thereafter from May 1973 to June 1973, again for back pain.  
The diagnosis on those occasions was spondylolisthesis.  A 
spinal fusion was subsequently performed in 1975.  

Based on the foregoing, then, the veteran's preexisting back 
disability is found to have increased in severity during 
active service.  Moreover, there is no specific finding that 
such increase in disability was due to the natural progress 
of the disease.  As such, the presumption of aggravation 
applies here.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Moreover, the claims folder contains no clear and 
unmistakable evidence to rebut the presumption of 
aggravation.  In fact, the competent evidence of record 
supports the conclusion that the veteran's preexisting back 
disability was aggravated by active duty.  Specifically, a VA 
examiner in June 2005 suspected that the veteran's 
preexisting spondylolisthesis had been aggravated by the 
veteran's time in service.

In conclusion, although the evidence of record shows that the 
veteran's spondylolisthesis of the lumbar spine preexisted 
service, such evidence also supports the conclusion that the 
back disability was chronically aggravated as a result of 
active service.  Accordingly, a grant of service connection 
is appropriate here.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Service connection- psychiatric disorder, to include 
anxiety and depression

The veteran first raised a claim of entitlement to service 
connection for a psychiatric disability in May 1999.  The 
claim was denied by the RO in an October 1999 rating 
decision.  The veteran initiated an appeal and the matter 
came before the Board in March 2001.  At that time, a remand 
was ordered to accomplish additional development.  The matter 
eventually returned to the Board in July 2003, at which time 
another remand was ordered.  

Again, the veteran is claiming entitlement to service 
connection for a psychiatric disorder, to include anxiety and 
depression.  At the outset, the Board has considered whether 
presumptive service connection for chronic diseases is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
psychoses are regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (2005).  Here, the competent 
evidence fails to demonstrate any diagnosed psychotic 
disability.  Therefore, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present, VA mental 
health records dated from 2002 to 2004 reflect diagnoses of 
recurrent major depressive disorder.  Based on such evidence, 
the Board finds a current disability and the first element of 
a service connection claim is therefore satisfied.  However, 
as will be discussed below, the remaining criteria necessary 
to establish service connection claim have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to a psychiatric disability.  
A May 1969 Medical Board report indicated that the veteran 
was unfit for service due to a back disability, but there was 
no indication of any psychiatric problems.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current psychiatric problems are causally 
related to active service, for the reasons discussed below.

The post-service evidence reveals that, while admitted to a 
VA hospital in August 1973 for back problems, the veteran was 
diagnosed with personality inadequacies marked by immaturity 
and passive aggressive features.  However, personality 
disorders are not diseases within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  Moreover, while 
post-service records do reveal treatment for depression and 
recurrent major depressive disorder, such treatment is not 
seen 
until 1999, several decades after service.  Finally, the 
claims file lacks a competent medical opinion linking such 
diagnoses to active service.  The veteran himself has 
expressed the opinion that his current psychiatric disability 
is causally related to service, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's current  psychiatric disorder, to include 
anxiety and depression, was incurred or aggravated in active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence having been received, the veteran's 
request to reopen a claim of entitlement to service 
connection for spondylolysis with spondylolisthesis of the 
lumbar spine is granted.

Service connection for spondylolysis with spondylolisthesis 
of the lumbar spine is granted.

Service connection for a psychiatric disorder, to include 
anxiety and depression, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


